Title: Thomas Jefferson’s Notes on the Siting of Central College, 18 July 1817
From: Jefferson, Thomas
To: 


          1817   Operations at & for the College
          
          July 18.
          
            
          
          
            
              a.
              the places at which the theodolite was fixed being the center of the Northern square, and the point destined for some principal building in the level of the square l.m n.o.
            
            
              
              
            
            
              
              the fall from a. to d. 18.f.
            
            
              
              
            
          
          
          
            
              
              
              
              
              ₒ
              
            
            
              
              from a. to d 
              the bearing magnetically
              S.
              21.
              W
            
            
              
              
              add for variation
              
               2½
              
            
            
              
              
              
              S.
              23½
              W
            
          
          
            
              ?
              the true meridian was that day 2½° to left of magnetic.
            
            
              
              b. is the center of the middle square, and at
            
            
              
              g. we propose to erect our first pavilion.
            
            
              
              c. is the center of the Southern square.
            
            
              
              locust stakes were driven at l.a.f./g.b.h./i.c.k. and
            
            
              
              at d. is a pile of stones.
            
          
          each square is to be level within itself, with a pavilion at each end
          
            
               
              to wit at ef. gh. ik. and 10. dormitories on each side of each pavilion filling up the sides of the squares
            
            
              
              from a. to b. was measured 255.f. or 85. yds, and b.c. the same, & c.d. the half.
            
            
              
              from the points a.b.c. was measured 100.f. each way to ef. gh. ik. making thus each square 255 f. by 200.f. = .8541 of an acre or nearly 1720
            
          
        